ORDER

CARNES, District Judge.
In the above-captioned actions, the plaintiffs allege a violation of the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution, arising out of the failure of the Georgia General Assembly (hereinafter “the Legislature”) to pass legislation reapportioning the electoral districts for the Cobb County Board of Education (hereinafter, “the Board”) and the electoral districts for the Cobb County Commission (hereinafter, “the Commission”), respectively. The plaintiffs, Cobb County voters and members of the Board and the Commission, have filed these two related actions against the Cobb County Board of Elections and Registration to enjoin all future elections of the Board and Commission under the current electoral districts.
The current districts for the Board and the Commission reflect the distribution of the county population as of the 1990 Cen*1314sus, but, according to the plaintiffs, the 2000 Census revealed significant changes in the distribution of the county population. The plaintiffs argue that the legislature’s failure to draw new districts following completion of the 2000 Census has thus created substantial population deviations among the existing districts for both the Board and the Commission. These deviations, according to the plaintiffs, severely dilute the voting strength of individual voters in some districts and disproportionately increase the strength of votes in other districts, thereby resulting in a violation of the well-established one-person, one-vote principle established by the Equal Protection Clause of the Fourteenth Amendment.
The plaintiffs request that this Court declare the existing districts to be unconstitutional and enjoin defendants from certifying or approving any election held in the districts as presently configured. The plaintiffs further request that this Court establish a remedial plan to be used for the upcoming election. Plaintiffs have also presented the Court with a copy of the redistricting plan approved by the Board and the Commission, respectively. These plans were approved by the Cobb County delegation to the State House and, accordingly, were approved by the Georgia House of Representatives. These plans also received the requisite number of signatures by the Cobb County delegation to the State Senate to allow them to be approved by the State Senate. Because the Senate committee to which the plans were initially sent refused to allow the plans out of committee to be voted on by the Senate, however, the State Senate was never in a position to review or approve these plans. Accordingly, the 2002 Session of the Georgia General Assembly expired with the above plans still languishing in a committee of the State Senate. Plaintiffs argue that this Court should give deference to the plans that were approved by the Board and Commission and approved by the local delegation.
David L. Wilkerson and Mark A. Bell have moved to intervene as defendants in both the Board and Commission litigation.1 The Commission did not object to. intervention and the Court agrees that intervention is appropriate in the Commission case. The Board, however, has objected to intervention by these parties. The Court has not yet ruled on the motions to intervene, as both the Board and the putative intervenors present colorable arguments in support of their position. Nevertheless, the Court allowed these putative interve-nors to participate fully in the hearing and oral argument held on May 24, 2002, just as if they had been granted intervenor status. Further, the Court allowed these individuals to present proposed redistricting plans for both the Board and the Commission, which proposed plans2 the Court has considered fully in arriving at the remedial redistricting plan established through this Order.
The putative intervenors3 and interve-nors argue that the respective redistricting plans proposed by the Board and the Commission are not entitled to any deference from this Court, and have insisted that, to avoid running afoul of the pre-clearance requirements of Section 5 of the *1315Voting Rights Act, this Court must devise its own remedial plan. For the purposes of this Order and for purposes of drafting a remedial plan, this Court has accepted as meritorious the intervenors’ argument. Accordingly, while there may be strong similarities to different components of the four proposed plans, the ultimate remedial plan set out herein by the Court is the Court’s own plan, arrived at after several days of painstaking work by the undersigned herself, with the assistance of the Court’s expert, Ms. Linda Meggers, Director of Legislative Reapportionment Services for the Georgia General Assembly.4
The Court has concluded that the existing districting plans for the Board and the Commission are unconstitutional under the one-person, one-vote principle. Therefore, it enjoins the defendant Board of Elections from conducting elections in accordance with these existing districts. Further, as it is undisputed that the Georgia Legislature will not be reconvening prior to the upcoming election, the parties and interve-nors agree that an impasse has occurred that warrants the imposition of a remedial plan to be used only for the upcoming election. Thereafter, this Court will ask the legislature to complete the work it should have done in the last session and to reapportion the electoral districts for the Cobb Board and County Commission. If it fails to do so, this Court will be required to hold a full trial and thereafter to impose a permanent remedial districting plan.
Attached hereto as Exhibits 1-A, B, and C are the Court redistricting map for the Cobb Board of Education, entitled FEDCTCOBBSB, statistical data relevant to the plan, and a technical description of the districting changes. Attached hereto as Exhibits 2-A, B, and C are the Court’s plan for the Cobb County Commission, entitled FEDCTCOBBCC, along with its statistical data and description. In fashioning these plans, the Court has been mindful of the requirements of the Voting Rights Act, traditional redistricting principles applicable to the drafting of a remedial plan, and the need to arrive at the lowest deviation from the ideal population for each district. The Court has attempted to balance all of these considerations. To the extent that there are small deviations in each plan from the ideal population figure, these deviations have been necessary to comply with other principles applicable to the drafting of a remedial plan. The Court concludes that any deviations are de minimis and justified by the need to comply with the other dictates applicable to this endeavor.
Because of the extreme time exigencies in this case,5 the Court has issued this summary order establishing the interim plans so that the Board of Elections may begin the time-consuming work that will be required to prepare itself for the up*1316coming qualifying period in mid-June. The Court will endeavor to issue a more detailed Order explaining the rationale behind these plans by June 17, 2002.

CONCLUSION

The Court hereby declares unconstitutional the existing electoral districts for the Cobb County Board of Education and the Cobb County Board of Commissioners and enjoins their use in the upcoming election. The Court establishes, as its own remedial, interim plans, the attached district maps for each body.
*1317[[Image here]]
*1318[[Image here]]
*1319[[Image here]]
*13201042 1043 1044 1045 104S 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 BG: 2 BG: 3 BG: 4 BG: 5 5006 5007 5008 5009 5010 5011 5012 5013 5014 5025 5026 5027 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039 5040 5041 5042 5043 5044 5045 5046 5047 5048 5049 5050 5051 5052 5054 5055 Tract: 307 BG: 1 1004 1006 1007 1008 1009 1010 1011 1012 1014 1015 BG: 3 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026' 3027 3028 3029 3030 3031 3032 3033 3042 3043 3044 3045 BG: 4 4000 4001 4002 4003 4004 4005 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 Tract: 308 BG: 3 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 Tract: 309.01 Tract: 309.02 BG: 1 BG: 2 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2023 2024 2025 2026 2027 2028 2029 BG: 3 BG: 4 Tract: 309.04 Tract: 309.05 BG: 1 BG: 2 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 Tract: 310.02 BG: 1 1000 1002 BG: 2 2000 2001 2002 2003 2004 2005 2006 2009 2010 2011 District 002 Cobb County Tract: 303.18 Tract: 303.19 Tract: 303.20 Tract: 303.32 BG: 2 2008 2009 2010 Tract: 303.33 Tract: 303.34 Tract: 303.36 BG: 2 2004 Page 2
*1321[[Image here]]
*1322[[Image here]]
*1323[[Image here]]
*1324[[Image here]]
*13259049 9050 Tract: 310.02 BG: 1 1001 1003 1004 1005 1014 1015 1017 1018 BG: 2 2007 2008 2012 2013 2022 2023 2024 2025 Tract: 310.04 BG: 1 1003 1004 1005 1006 1015 1016 1017 1018 BG: 2 BG: 3 Tract: 310.05 Tract: 311.05 BG: 1 1003 1012 1013 1014 1023 1024 1025 1026 1042 1046 1051 1053 BG: 2 Tract: 311.06 Tract: 311.07' ! BG: 3 3034 3035 BG: 4 4003 4004 4007 4008 4017 4018 4019 4020 4031 4032 4033 4034 4043 4044 4045 4046 Tract: 311.08 BG: 2 2003 2004 BG: 3 3003 3004 3005 3006 3015 3016 3017 3018 3027 3028 3029 3030 BG: 4 4005 4006 Tract: 311.09 BG: 1 1001 BG: 2 2000 2001 2002 2003 Tract: 312.02 BG: 3 3024 3025 3026 3027 BG: 6 6023 6024 6046 Tract: 313.02 BG: 1 BG: 2 BG: 3 BG: 4 4000 4012 4014 4015 4024 4025 4026 4027 BG: 5 BG: 9 1006 1007 1008 1009 1019 1020 1021 1022 2014 2015 2016 2017 2026 2027 1007 1008 1009 1010 1019 1020 1021 1022 1015 1016 1017 1018 1027 1028 1029 1031 1056 1057 4009 4010 4011 4012 4021 4022 4023 4024 4035 4036 4037 4038 4047 4048 4999 3007 3008 3009 3010 3019 3020 3021 3022 3031 3032 2004 2005 3028 3996 4016 4017 4018 4019 4028 4029 4030 4031 1010 1011 1012 1013 1023 2018 2019 2020 2021 1011 1012 1013 1014 1023 1024 1025 1026 1019 1020 1021 1022 1032 1033 1034 1041 4013 4014 4015 4016 4025 4026 4027 4030 4039 4040 4041 4042 3011 3012 3013 3014 3023 3024 3025 3026 4020 4021 4022 4023 4032 4033 Tract: 313.06 Tract: 313.07 Page 7
*1326[[Image here]]
*1327[[Image here]]
*1328[[Image here]]
*1329[[Image here]]
*1330[[Image here]]
*1331[[Image here]]
*1332Tract: 315.05 District 004 Cobb County Tract: 301.02 BG: 1 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1035 1036 1037 1038 1039 1040 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1065 1069 1070 1071 1072 1999 Tract: 301.03 BG: 2 2004 2016 2018 2019 2027 Tract: 302.05 BG: 1 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1080 1081 1084 1085 1090 1091 1092 1093 1998 1999 BG: 2 Tract: 302.11 BG: 1 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 10-17 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1075 1079 1080 1081 1082 1083 1088 1089 1090 1091 1092 1093 1094 BG: 2 BG: 3 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3062 3063 3064 3065 Tract: 302.12 Tract: 302.17 BG: 1 1000 1001 1026 1031 1032 1033 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1050 1060 1062 Tract: 303.10 Tract: 303.11 BG: 1 1000 1001 1002 1003 1004 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1999 BG: 2 BG: 3 BG: 4 Tract: 303.12 BG: 1 1002 BG: 3 BG: 4 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 Tract: 303.13 Page 4
*1333[[Image here]]
*1334[[Image here]]
*1335[[Image here]]
*1336[[Image here]]
*1337[[Image here]]

. The Democratic Party of Georgia has also moved to appear as an amicus curiae, which motion the Court orally granted. The Democratic Party echoes the arguments made by the intervenors in both actions and is represented by the same counsel.


. The Court also considered, and ultimately adopted, to a large extent, an alternate sug-gestión made at the hearing by counsel for the intervenors with regard to the redistricting of Commission District 4.


.The Court hereinafter uses the term '‘inter-venors" throughout the rest of this Order to refer to the intervenors and putative interve-nors. ■ The Court will rule on the latter’s Motion to Intervene in its forthcoming order.


. All parties agreed to the Court's appointment of Ms. Meggers as its technical expert in assisting with the drafting of the Court’s plan.


. The defendant Board of Elections initially insisted that this Court must release any interim plan by May 31, 2002 in order for the Board of Elections to make the necessary adjustments to districts prior to the beginning of the qualifying period. When this Court expressed a concern at the May 24th hearing that it might not be able to make such a deadline, the defendant indicated that the last conceivable date for the order to be issued in time for qualifying would be June 7, 2002, but that, for obvious reasons, an earlier release of the order was desirable. Accordingly, the Court has endeavored to release its interim plan by the requested date.
Moreover, the Court is sympathetic to the time constraints facing the defendant Board of Elections. Indeed, the parties and interve-nors agree that Cobb County finds itself in this extremely difficult position not out of any failing on its part — after all, Cobb County and its local delegations completed their redistricting plans, as they were supposed to do. Instead, the Court, the parties, and the tax*1316payers of Cobb County have been placed in this untenable situation because the State Senate decided to shirk its responsibilities,